                    Case 9:20-bk-11039-MB                  Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                    Desc
                                                           Main Document    Page 1 of 42

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number    (if known)                                                    Chapter       11
                                                                                                                           LJ Check if this an
                                                                                                                                amended filing




OfficaI Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.


1.   Debtor’s name                 Citco Enternrises. Inc.

2.   All other names debtor
     used in the last 8 years
                                   DBA Simply Halloween
     Include any assumed           DBA World of Magic
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtor’s address              Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   5964 Berkeley Rd.
                                   Goleta, CA 93117
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                   Santa Barbara                                                   Location of principal assets, if different from principal
                                   County                                                          place of business
                                                                                                   5836 Hollister Ave. Goleta, CA 93117
                                                                                                   Number, Street, City, State & ZIP Code


5.   Debtor’s website CURL)


6.   Type of debtor                •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   D Partnership (excluding LLP)
                                       Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 9:20-bk-11039-MB                    Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                    Desc
                                                             Main Document    Page 2 of 42
Debtor     Citco Enterprises, Inc.                                                                              Case number   (if known)
           Name


7.   Describe debtor’s business        A. Check one:
                                       O   Health Care Business (as defined in 11 U.S.C.            §   101(27A))
                                       0   Single Asset Real Estate (as defined in 11 U.S.C.            §   101 (51 B))
                                       0   Railroad (as defined in 11 u.s.c.   §   101 (44))
                                       0   Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                       0   Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                       0   Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                       • None of the above

                                       B. Check all that apply
                                       0   Tax-exempt entity (as described in 26 U.s.c. §501)
                                       O   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       0   Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www. uscourts.gov/four-diqit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       O   Chapter 7
                                       0   Chapter 9

     A debtor who is a “small          • Chapter 11. Check all that apply:
     business debtor” must check
                                                             C   The debtor is a small business debtor as defined in ii u.s.c. § 101(51D), and its aggregate
     the first sub-box. A debtor as
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in ii u.s.c. § 1116(1)(B),
     “small business debtor”) must                           •   The debtor is a debtor as defined in 11 u.s.c. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in ii u.s.c. § 1116(1 )(B).
                                                             C   A plan is being filed with this petition.
                                                             C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             C   The debtor is required to file periodic reports (for example, 10K and 100) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       0   Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                       • No
     the debtor within the last 8      0   Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                     When                                        Case number
                                                  District                                     When                                        Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                       • No
    business partner or an             0   Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                               Relationship

                                                  District                                     When                                    Case number, if known


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 2
                                                                                          ________________________________
                                                                          _________________________________________________
                                                                                         _____________________________________________________________________________




                    Case 9:20-bk-11039-MB                                      Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                      Desc
                                                                               Main Document    Page 3 of 42
Debtor     Citco Enterprises, Inc.                                                                                  Case number (if known)
           Name


11. Why is the case filed in      Chock all that apply:
    this district?
                                      •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                             preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  U          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or
      have possession of any
                                      • No                                                                .




                                                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      real property or personal       U Yes.
      property that needs
      immediate attention?                       Why does the property need immediate attention? (Check all that apply.)
                                                 U It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What        is   the   hazard?




                                                 U It needs to be physically secured or protected from the weather.
                                                 U It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                        livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 U Other
                                                 Where is the property?
                                                                                              Number, Street, City, State & ZIP Code
                                                 Is the property insured?
                                                 U No
                                                 U Yes,                  Insurance agency
                                                                         Contact name
                                                                         Phone



           Statistical and administrative information

13.   Debtors estimation of       .            Check one:
      available funds
                                               • Funds will be available for distribution to unsecured creditors.

                                               U After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of
      creditors
                                  •       1-49                                                   LI 1,000-5,000                              U 25,001-50,000
                                  Q       50-99                                                  U 5001-10,000                               U 50,001-1 00,000
                                  LI      100-199                                                LI 10,001-25,000                            LI More thani 00,000
                                  LI      200-999


15.   Estimated Assets            LI $0- $50,000                                                 LI   $1,000,001 -$10 million                LI   $500,000,001 $1 billion
                                                                                                                                                               -




                                  LI $50,001 $100,000
                                                    -
                                                                                                 LI   $10,000,001 $50 million
                                                                                                                    -                        LI   $1,000,000,001 $10 billion
                                                                                                                                                                   -




                                  • $100,001                -   $500,000                         U    $50,000,001 $100 million
                                                                                                                    -                        LI   $10,000,000,001 $50 billion
                                                                                                                                                                       -




                                  LI $500,001               -   $1 million                       LI   $100,000,001 $500 million
                                                                                                                        -                    LI   More than $50 billion


16.   Estimated liabilities       LI      $0- $50,000                                            • $1,000,001   - $10 million                LI   $500,000,001 $1 billion
                                                                                                                                                               -




                                  LI      $50,001 $100,000
                                                        -
                                                                                                 LI   $10,000,001 $50 million
                                                                                                                    -
                                                                                                                                             LI   $1,000,000,001 $10 billion
                                                                                                                                                                   -




                                  LI      $100,001 $500,000 -
                                                                                                 LI   $50,000,001 $100 million
                                                                                                                    -
                                                                                                                                             LI   $10,000,000,001 $50 billion
                                                                                                                                                                       -




                                  LI      $500,001 $1 million
                                                            -
                                                                                                 LI   $100,000,001 $500 million
                                                                                                                        -
                                                                                                                                             LI   More than $50 billion




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                               page 3
_______




                   Case 9:20-bk-11039-MB                     Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                          Desc
                                                             Main Document    Page 4 of 42
Ipobtor    Citco Enterprises Inc.                                                                      Case number (fko.wu)
           Nirno



           Request for Relief, Declaration, and Signatures

VARNING     --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                 imprisonment for up to 20 years, or both. 18 U.S.C. § 152. 1341 1519, and 3571.

 7. Declaration and signature
    of authorized                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                     I have been authorized to tile this petition on behalf of the debtor.

                                     I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                     I declare under penalty of perjury that the foregoing is true ad correct.

                                     Executed on
                                                      11M DDi YYYY


                                 x           z   r     \      y                                              Caesar Ho
                                     Signature of authotzed rresentative of debtor                           Printed namo

                                     Title   Chief Executive Officer




 8. Signature of attorney        X
                                     Signature f attorney for

                                     Michael Jay Berger          -




                                     Printed name

                                     ..P!icco! Michael Jay Bçrg
                                     Firm name

                                     9454 Wilshire Boulevard, 6th floor
                                     Beverly Hills, CA 90212
                                     Number. Street. City. State & ZIP Code


                                     Contact phone      (310) 271-6223                Email address      michael.bergerbankrUptcypaWer.com


                                     100291 CA
                                     Bar number and State




 )fticial Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                                 -                                                       ____________________________________
                                                                                                                                  ___________
                                                                                                                                  _________________________
                                                                                                                                              _________




              Case 9:20-bk-11039-MB                                  Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                    Desc
                                                                     Main Document    Page 5 of 42




    Fill in this information to identify the case;

    Debtor name          Citco Enterprises, Inc.

    United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

    Case number (if known)
                                                                                                                                        u   Check ii this is an
                                                                                                                                            amended filing



 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                  12/15

An individual who is authorized to act on behalf of a non.individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document and any
ameridmetits of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
               --


connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341,
1519, and 3571.



I              I     Declaration and signature


         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership: or another
         individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          •           Schedule A/B: Assets—Real and Personal Properly (Official Form 206A/B)
          •          ,Schedule D: Creditors Who / lave Cia/ins Secured by Property (Official Form 206D)
          •           Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E1F)
          •           Schedule G: Executory Contracts and Unexpired Leases (Official Form 2060)
          •           Schedule H: Codebtors (Official Form 206H)
          •           Summary’ of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
          Q           Amended Schedule
         •            Chapter II or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                      Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and cor,ect.

         Executed       on                                              X
                                                                            Signature of i dividu I signing on behalf of debtor                               -




                                                                            Caesar Ho
                                                                            Printed name

                                                                            Chief Executive Officer
                                                                            Position or relationship to debtor




Official Form 202                                                Declaration Under Penalty of Perjury for Non-Individual Debtors
Soliware CopyrgIii   (ci 1996-2020 Best Case, LLC swvej.beetcase,corn
                                                 -                                                                                                   Sect case BankluOtcy
                                      ________________________________

                          Case 9:20-bk-11039-MB                    Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                  Desc
                                                                   Main Document    Page 6 of 42

 Fill in this information to identify the case:
 Debtor name Citco Enterprises, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter              11   or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders                                                                                                                                                                     12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter II or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                        and government                                       Total claim, if            Deduction for value        Unsecured claim
                                                        contracts)                                           partially secured          of collateral or setoff
 Amex                                                          Credit Card                                                                                                  $2,141.82
 P.o. Box 981537
 El Paso, TX 79998
 Amscan                                                        Outstanding                                                                                              $127,744.95
 80 Grasslands Road                                            invoice for goods.
 Elmsford, NY 10523
 Ariel Andres                                                  Employee payroll                                                                                               $438.17
 796 Embarcadero                                               covering the
 Del Norte Apt. 114                                            period from
 Goleta, CA 93117                                              0811612020 to
                                                               08129/2020.
                                                               Payroll to be
                                                               issued on
                                                               09/07/2020. Claim
                                                               is the net amount.
 Bradley Smith                                                 Employee payroll                                                                                               $952.26
 6681 Del Playa Dr                                             covering the
 Unit 3                                                        period from
 Goleta, CA 93117                                              08/16/2020 to
                                                               08/29/2020.
                                                               Payroll to be
                                                               issued on
                                                               09/07/2020. Claim
                                                               is the net amount.
 Caesar Ho                                                     Employee payroll                                                                                               $944.69
 5964 Berkeley Rd.                                             covering the
 Goleta, CA 93117                                              period from
                                                               08/16/2020 to
                                                               08/29/2020.
                                                               Payroll to be
                                                               issued on
                                                               09/07/2020. Claim
                                                               is the net amount.
 Capital One Bank                                              Charge Account                                                                                                 $215.47
 Usa N
 Po Box 30281
 Salt Lake City, UT
 84130

Official forn, 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                             -
                                                                                                                                                              Best Case Bankruptcy
                           Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                  Desc
                                                                        Main Document    Page 7 of 42


 Debtor     Citco Enterprises, Inc.                                                                                Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim                             Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                          is contingent,     If the claim is fully unsecured, till in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                          unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                          disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                  Total claim, it            Deduction for value        Unsecured claim
                                                                                                                  partially secured          of collateral or setoff
 Citlalli Retiguin                                                  Employee payroll                                                                                               $410.77
 330 Anacapa St #4                                                  covering the
 Santa Barbara, CA                                                  period from
 93101                                                              0811612020 to
                                                                    08/2912020.
                                                                    Payroll to be
                                                                    issued on
                                                                    09I07I2020. Claim
                                                                    is the net amount.
 Costume Culture by                                                 Outstanding                                                                                                $66,721.69
 Franco                                                             invoice for goods.
 Jay N. Mailman,
 Esq.
 do Law Offices of
 Jay N. Mailman
 800 Third Avenue,
 28th Floor
 New York, NY 10022
 Easter Unlimited,                                                  Outstanding              Contingent                                                                      $392,244.15
 Inc. dba Fun Worl                                                  invoices for             Unliquidated
 do Natalia A                                                       goods.                   Disputed
 Minassian, Esq                                                     Lawsuit filed            Subject to
 Bruce A. Hatkoff,                                                  against Debtor           Setoff
 Esq.                                                               and Gina Ho,
 18757 Burbank Blvd.                                                named
 Ste 100                                                            individually, for,
 Tarzana, CA 91356                                                  inter alia, breach
                                                                    of contract
                                                                    pending in the Sa
Gina Ho                                                             Employee payroll                                                                                               $944.69
5964 Berkeley Rd.                                                   covering the
Goleta, CA 93117                                                    period from
                                                                    08/16/2020 to
                                                                    08/29/2020.
                                                                    Payroll to be
                                                                    issued on
                                                                    09/07/2020. Claim
                                                                    is the net amount.
Iris Chan                                                           Employee payroll                                                                                               $831.91
7440 Shelborne Dr                                                   covering the
Granite Bay, CA                                                     period from
95746                                                               08/16/2020 to
                                                                    08/29/2020.
                                                                    Payroll to be
                                                                    issued on
                                                                    09/07/2020. Claim
                                                                    is the net amount.




Official form 204                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright   (C)   1996-2020 Best Case, LLC -w.vwbestcase.com                                                                                              Best Case Bankruptcy
                           Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                  Desc
                                                                        Main Document    Page 8 of 42


Debtor      Citco Enterprises, Inc.                                                                                Case number (if known)
            Name

Name of creditor and                  Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
complete mailing address,             and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code                    creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                             professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                  Total claim, if            Deduction for value        Unsecured claim
                                                                                                                  partially secured          of collateral or setoff
Jacob Annis                                                        Employee payroll                                                                                                 $995.50
6845 Pasado Road                                                   covering the
Goleta, CA 93117                                                   period from
                                                                   08/1612020 to
                                                                   08/29/2020.
                                                                   Payroll to be
                                                                   issued on
                                                                   09/07/2020. Claim
                                                                   is the net amount.
Jakks Pacific,                                                     Outstanding               Contingent                                                                       $909,822.56
lnc/Jackks Sales                                                   invoices for              Unliquidated
LLC                                                                goods.                    Disputed
do Barnes &                                                        Lawsuit filed             Subject to
Thornburg LLP                                                      against Debtor            Setoff
Paul J. Laurin, Esq.                                               and Caesar Ho
2029 Century Park                                                  for, inter alia,
East, Ste 300                                                      breach of contract
Los Angeles, CA                                                    pending in the
90067                                                              Los Angeles
                                                                   Superior
Music Legs                                                         Outstanding                                                                                                   $2,188.00
1088 Westminster                                                   invoice for goods.
Avenue
Alhambra, CA 91803
RG Costumes, Inc.                                                  Outstanding                                                                                                 $29,570.58
726 Arrow Grand                                                    invoices for
Circle                                                             goods.
Covina, CA 91722
Smiffys                                                            Outstanding                                                                                                 $97,204.74
do Jane Osborne                                                    invoice for goods.
Credit Controller
Gai nsboroug h
Lincolnshire DN2 FJ
London, UK
The Diamond                                                        Outstanding               Contingent                                                                        $71,052.85
Collection                                                         invoice for goods.        Unliquidated
do Natalia                                                         Lawsuit filed             Disputed
Minassian, Esq.                                                    against Debtor            Subject to
Bruce Hatkoff,Esq.                                                 for, inter alia,          Setoff
18757 Burbank                                                      breach of contract
Blvd., Suite 100                                                   pending in the
Tarzana, CA 91356                                                  Los Angeles
                                                                   Superior Court,
                                                                   Case No. I
U.S. Small Business                                                Business PPP              Contingent                                                                        $41,747.00
Administration                                                     Unsecured Loan.
312 N Spring Street
Los Angeles, CA
90012




Official form 204                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 3

Software Copyright   (C)   1996-2020 Best Case, LLC wew.bestcase.com
                                                  -
                                                                                                                                                                    Best Case Bankruptcy
                      Case 9:20-bk-11039-MB                                Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                Desc
                                                                           Main Document    Page 9 of 42


 Debtor     Citco Enterprises, Inc.                                                                                 Case number (if known)
            Name

Name of creditor and      Name, telephone number Nature of claim                               Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                            disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                   Total claim, if            Deduction for value        Unsecured claim
                                                                                                                   partially secured          of collateral or setoff
Underwraps                                                             Business Debt          Contingent                                                                       $428,733.24
Costumes, Inc.                                                         Outstanding            Unhiquidated
do Nima Nami, Esq.                                                     invoice for goods.     Disputed
Nami Law Firm                                                          Lawsuit filed          Subject to
3 Hutton Centre                                                        against Debtor         Setoff
Drive, 9th Fl                                                          for, inter alia,
Santa Ana, CA                                                          breach of contract
92707                                                                  in the Los
                                                                       Angeles Superior
                                                                       Court.




Official form 204                                       Chapter 11 or ChapterS Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1 996-2020 Best Case, LLC   -   www.bestcase corn                                                                                             Best Case Bankruptcy
              Case 9:20-bk-11039-MB                                 Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                    Desc
                                                                    Main Document    Page 10 of 42

                                                                    United States Bankruptcy Court
                                                                       Central District of California
  lore       Citco Enterprises, Inc.                                                                                            Case o        -—




                                                                                          Debtor(s)                             Chapter            11

                                                               LiST OF EQUITY SECURITY HOLDERS

Following is the list ut the Debtois equity security holders which is prepared in accordance with tile lt)07(aX3) for filing in this Chapter Il Case


 Name and last known address or place of                                 Security Class      Number       olSecurities                     Kind of interest
 business of holder                                                                                                    -    -                               —-




 Caesar Ho                                                                                   100%
 5964 Berkeley Road
 Goleta, CA 93117


DECLARATIoN UNDER PENALTY OF PERJURY ON BEhALF OF CORPORATION OR PARTNERSHIP

          I, C;aesr I lo. the Chief Executive Officer ol the corporation named as the debtor in this case. declare under penally
of Pel:iury’ that I have read ti-ic foregoing List of Equity Security Holders and that it is true and correct to the best of my
in formation and bel i et




 Date                                                                              SignatueNs2
                                                       -




                                                                                      Caesar Ho                        --




                        1’,io/yr/o, ,1,akn?C 0/01.0’ ,00tr’mi’n( o/ crincr’alim,’ propr’mo’: Fine of up In S500,00() or Inlprisoinuent for up In $ years or both.
                                                                                IS U.S.C.      152 and 3571.




Sheet I of 1 in T_ist of Equity Security Holders
Software Copyright (C) 1996-2020 Best Case. LLC   -   w..besicase,corn                                                                                              Best Case Bankruptcy
           Case 9:20-bk-11039-MB                      Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                   Desc
                                                      Main Document    Page 11 of 42



                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None.

2. (If petitroner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None.

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
None.

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None.

I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at                          fr       -          -
                                                                    ,   California.
                                                                                                      Caesa Ho’        ..—
                                                                                                                             /1.

Date                  b/l./i,i.i2U                                                                    Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the united States Bankruptcy court for thE Central District of California.

Oufober 2018                                                               Page 1              F 1O1521.STMTRELATED.CASES
                Case 9:20-bk-11039-MB                               Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16             Desc
                                                                    Main Document    Page 12 of 42
 Fill in this information to identify the case:

 Debtor name         Citco Enterprises, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                               Q Check if this is an
                                                                                                                    amended filing



Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                  12/15

             Summary of Assets


       Schedule A/B: Assets-Real and Personal Property (Official Form 206A1B)

       la. Real property:
           Copy line 88 from Schedule A/B                                                                            $                      0.00

       lb. Total personal property:
           Copy line 91A from Schedule A/B                                                                           $            343,141.56

       ic. Total of all property:
           Copy line 92 from Schedule A/B                                                                            $            343,14t56


ITiI Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                   $            150,000.00


 3.    Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E1F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule ElF                                            $    —          5,517.99

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF                          i-s   —     2,169,387.05


 4.    Total liabilities
       Lines 2 + 3a + 3b                                                                                        $             2,324,905.04




 Official Form 2065um                                  Summary of Assets and Liabilities for Non-Individuals                           page 1
Software Copyright Ic) 1996-2020 Best Case, LLC -www.bestcase.com                                                         Best Case Bankruptcy
                                       ______________________________
_________________________________________________________________________________________________



                       Case 9:20-bk-11039-MB                         Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                           Desc
                                                                     Main Document    Page 13 of 42
 Fill   in   this    information to identify    the case:
 Debtor name                  Citco Enterprises, Inc.

 United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

 Case number            (if   known)
                                                                                                                                               Q Check if this is an
                                                                                                                                                      amended filing




Official Form 206A/B
Schedule A/B: Assets                                            -   Real and Personal Property                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtors own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part I through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1 Does the debtor have any cash or cash equivalents?

             No. Go to Part 2.
             Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by                 the debtor                                                                  Current value of
                                                                                                                                                      debtor’s interest

3.              Checking, savings, money market, or financial brokerage accounts (Identify all)
                Name of institution (bank or brokerage firm)         Type of account                                       Last 4 digits of account
                                                                                                                           number
                         JPMorgan   Chase Bank, bank accoount.
                         ($186,341.56 of which $150,000.00 is
                         secured by the Small Business
                                                                                 Business       Checking
                3.1.     Administration’s loan)
                                                                                 Account                                   9111                                 $186,341.56



4.              Other     cash equivalents     (Identify all)

 5.             Total    of    Part 1.                                                                                                                       $186,341.56
                Add lines 2 through 4 (including amounts on any additional        sheets).    Copy the total to line 80.

IThW                   Deposits and Prepayments

6.    Does     the   debtor have any deposits or prepayments?



      • No. Go to Part 3.
        Yes Fill in the information below.




ITi                    Accounts receivable

10.     Does    the    debtor have any accounts receivable?



      • No. Go to Part 4.
        Yes Fill in the information below.


Iti                    Investments

13.     Does    the    debtor own any investments?



      • No. Go to Part 5.
Official Form 206A1B                                                Schedule A/B Assets   -   Real and Personal Property                                                  page 1
                                                                                                                                                               Best case Bankruptcy
Software Copyright (c) 1996-2020 Best case, LLC -www.bestcase.com
               Case 9:20-bk-11039-MB                           Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                        Desc
                                                               Main Document    Page 14 of 42
Debtor         Citco Enterprises, Inc.                                                         Case number   (if known)
               Name

       Yes Fill in the information below.


ITiI         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

   No. GotoPart6.
   • Yes Fill in the information below.

           General description                       Date of the last      Net book value of          Valuation method used   Current value of
                                                     physical inventory    debtor’s interest          for current value       debtor’s interest
                                                                           (Where available)

 19.       Raw materials

20.        Work in progress

21.        Finished goods, including goods held for resale

22.        Other inventory or supplies
           Inventory of various
           Halloween costumes
           (some of which are
           defective).
           Debtor projects that due
           to the Covidl9
           pandemic, Halloween
           will not be like years
           past, and, consequently,
           these goods will not sell
           like years past. Debtor
           predicts that if any
           goods are sold they will
           be sold at cost or at a
           loss. The problem is
           further compounded by
           some of Debtor’s
           creditors who supplied
           Debtor with their
           products while
           simultaneously
           competing with Debtor
           by directly selling their
           products on Amazon,
           the same platform that
           Debtor uses to sell
           creditors’ products. Due
           to the oversaturation of
           these products on the
           Amazon marketplace,
           prices for these goods
           considerably dropped
           and demand weakened,
           which negatively
           impacted Debtor’s
            business operations.
            Location: 5836 Hollister
                                                                                              $0.00    Liquidation                     $150,000.00
           Ave. Goleta, CA 93117.



 23.       Total of Part 5.                                                                                                         $150,000.00
           Add lines 19 through 22. Copy the total to line 84.

Official Form 206A1B                                         Schedule NB Assets   -   Real and Personal Property                                page 2
                                                                                                                                      Best Case Bankruptcy
Software Copyright Ic) 1 996-2020 Best Case, LLC we-wbestciasecom
                                              -
                                                                                                                           ____




                Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                              Desc
                                                             Main Document    Page 15 of 42
 Debtor         Citco Enterprises, Inc.                                                           Case number (If known)
                Name

24.          Is any of the property listed in Part 5 perishable?
             BNo
             O Yes

25.          Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             •No
             0 Yes. Book value                                    Valuation method                            Current Value   —




26.          Has any of the property listed in Part 5 been appraised by a professional within the last year?
             •No
             O Yes

I1iL.        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

   B No. Go to Part 7.
   0 Yes Fill in the information below.


1fl1W        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

   ONo. GotoPart8.
   B Yes Fill in the information below.

             General description                                               Net book value of         Valuation method used    Current value of
                                                                               debtor’s interest         for current value        debtor’s interest
                                                                               (Where available)

 39.         Office furniture
             Desks, computers, chairs, file cabinets, etc.
             Location: 5836 Hollister Ave. Goleta, CA
             93117.                                                                             $0.00     Liquidation                         $1,500.00



 40.         Office fixtures

 41.         Office equipment, including all computer equipment and
             communication systems equipment and software

 42.         Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
             books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
             collections; other collections, memorabilia, or collectibles

 43.         Total of Part 7.                                                                                                                $1,500.00
             Add lines 39 through 42. Copy the total to line 86.

 44.         Is a depreciation schedule available for any of the property listed in Part 77
             B No
             0 Yes
 45.         Has any of the property listed in Part 7 been appraised by a professional within the last year?
             •No
             0 Yes
ITiI         Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       ONo. GotoPart9.
       • Yes Fill in the information below.


Official Form 206A1B                                       Schedule A/B Assets       -   Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC ww bestcase.com
                                             -
                                                                                                                                         Best Case Bankruptcy
                                                                                                                             ______________________________
                                                                                                                                  ___________________________




                Case 9:20-bk-11039-MB                          Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                   Desc
                                                               Main Document    Page 16 of 42
Debtor          Citco Enterprises, Inc.                                                           Case number   (If known)
                Name

            General description                                              Net book value of          Valuation method used           Current value of
            Include year, make, model, and identification numbers            debtor’s interest          for current value               debtor’s interest
            (i.e., yIN, HIN, or N-number)                                    (Where available)

47.         Automobiles, vans, trucks, motorcycles, trailers, and        titled   farm vehicles




48.         Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

49.         Aircraft and accessories




50.         Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Pallet jacks, crates, fixtures, and other
            equipment                                                                           $0.00   Liquidation                                  $5,300.00




51.         Total of Part 8.                                                                                                                     $5,300.00
            Add lines 47 through 50. Copy the total to line 87.

52.         Is a depreciation schedule       available for any of the property listed in Part     8?
            • No
            C Yes
53.         Has any of the property listed in       Part 8 been appraised by a professional within the last year?
            •No
            C Yes
I1iI         Real property
54. Does the debtor own or         lease any real property?



      •No. GotoPartlO.
      C Yes Fill in the information below.

ITiI•           Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


      • No. Goto Part 11.
      C Yes Fill in the information below.

ITiI           All other assets
70. Does  the  debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

      CNo. Goto Part 12.
      • Yes Fill in the information below.

                                                                                                                                         Current value of
                                                                                                                                         debtor’s interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

Official Form 206A1B                                        Schedule A/B Assets     -   Real and Personal Property                                        page 4
                                                                                                                                                Best Case Bankruptcy
Software Copyiight (c) 1996-2020 Best Case, LLC www.bestcase.com
                                             -
               Case 9:20-bk-11039-MB                          Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16            Desc
                                                              Main Document    Page 17 of 42
Debtor         Citco Enterprises, Inc.                                                         Case number (If known)
               Name

74.        Causes of action against third parties (whether or not a lawsuit
           has been filed)
75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
          Debtor has filed a Cross-Complaint against creditor
          Underwraps Costumes, Inc. and Payman Shaffa for (1)
          Breach of Contract; (2) Misrepresentation; (3) Fraud; (4)
          Fraud in the Inducement; and (5) Breach of Implied
          Convenant of Good Faith in the pending action before
          the Los Angeles Superior Court in the matter titled
          Underwraps Costumes, Inc. v. Citco Enterprises, Inc., et
                                                                                                                            Unknown
          al., case number 20STCV04156.
          Nature of claim            Lawsuit
          Amount requested                            $500.000.00


           Debtor has filed a Cross-Complaint against creditor
           Jakks Pacific, Inc, Jakks Sales, LLC, and Disguise, Inc.
           for (1) Breach of Contract; (2) Misrepresentation; (3)
           Fraud; (4) Fraud in the lnducment; and (5) Breach of
           Implied Convenant of Good Faith in the pending action
           before the Los Angeles Superior Court in the matter
           titled Jakks Pacific, Inc., et al. v. Citco Enterprises, Inc.,
                                                                                                                            Unknown
           et al., case number 20STCV07934.
           Nature of claim            Lawsuit
           Amount requested                            $500,000.00


           Debtor has filed a Cross-Complaint against creditor The
           Diamond Collection for (1) Breach of Contract; and (2)
           Breach of Implied Covenant of Good Faith and Fair
           Dealing in the pending action before the Los Angeles
           Superior Court in the matter titled The Diamond
           Collection, LLC v. Citco Enterprises, Inc., case number
                                                                                                                            Unknown
           19STCV27574.
           Nature of claim          Lawsuit
           Amount requested                         $54,582.00



76.        Trusts, equitable or future interests in property

77.        Other property of any kind not already listed Examples; Season tickets,
           country club membership

78.        TotalofPartll.                                                                                                       $0.00
           Add lines 71 through 77. Copy the total to line 90.

79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
           • No
             Yes




Official Form 206A/B                                        Schedule A/B Assets   -   Real and Personal Property                  page 5
                                                                                                                        Best Case Bankruptcy
Software Copyright IC) 1 996-2020 Best Case, LLC www.bestcasecom
                                             -
                                                                                                             __
                                                                                                              _
                                                                                                 ___________
                                                                                                 ___________




                Case 9:20-bk-11039-MB                             Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                    Desc
                                                                  Main Document    Page 18 of 42
Debtor          Citco Enterprises, Inc.                                                             Case number        (If known)
                Name


iflP            Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                 Current value of                   Current value of real
                                                                                       personal property                  property

80.    Cash, cash equivalents, and financial assets.
       Copy line 5, Part I                                                                        $186,341.56

81.    Deposits and prepayments. Copy line 9, Part 2.                                                    $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                           $0.00

83. Investments. Copy line 17, Part 4.                                                                   $0.00

84. Inventory. Copy line 23, Part 5.                                                              $1 50,000.00

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                         $0.00

86. Office furniture, fixtures, and equipment; and collectibles.
    Copy line 43, Part 7.
                                                                                                     $1,500.00

87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                                     $5,300.00


88.    Real property. Copy line 56, Part 9                                                                  >                                      $0.00


89.    Intangibles and intellectual property. Copy line 66, Part 10.                                       $0.00

90. All other assets. Copy line 78, Part 11.                                      +                        $0.00


91.    Total. Add lines 80 through 90 for each column
                                                                            E                   $343,141.56        +   91b.                       $0.00


92. Total of all property on Schedule AIB. Add lines 91 a+91 b92                                                                    —
                                                                                                                                                  $343,141.56




Official Form 206A/B                                             Schedule A/B Assets   -   Real and Personal Property                                         page 6
                           1 996-2020 Best Case, LLC www bestcssecom                                                                                Best Case Bankruptcy
Software Copyright   (C)                          -
      ___________                  ______________________________
      _____________________________________________________________________________________
                                       ______




                    Case 9:20-bk-11039-MB                             Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                           Desc
                                                                      Main Document    Page 19 of 42
Fill in this information to identify the case:

Debtor name                Citco Enterprises, Inc.

United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                               C     Check if this is an
                                                                                                                                                     amended filing


Official Form 206D
Schedule D Creditors Who Have Claims Secured by Property                                                                                                              12/15




Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
      C   No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
      • Yes. Fill in all of the information below.

I1             List Creditors Who Have Secured Claims
                                                                                                                           Column A                    Column B
2. List in alphabetical order all creditors who have secured claims, If a creditor has more than one secured
claim, list the creditor separately for each claim,                                                                        Amount of claim             Value of collateral
                                                                                                                                                       that supports this
                                                                                                                           Do not deduct the value     claim
                                                                                                                           of collateral.
       U.S.     Small Business
2.1                                                       Describe debtor’s property that is subject to a lien                    $150,000.00                $343,141.56
       Administration
       Creditor’s Name                                    All    assets of the Debtor.

       312     North Spring Street
        Los Angeles,             CA 90012


       Creditor’s mailing address                         Describe the lien
                                                          Security interest
                                                          Is the creditor an insider or related party?
                                                          •     No
       Creditor’s email address, if known                 C   Yes
                                                          Is anyone else liable on this claim?
       Date debt was incurred                             • No
       07/2020                                            C     Yes. Fill out Schedule H: Codebtors (OfficIal Form 206H)
       Last 4 digits of account number
       Citco Enterprises, Inc.
       Do multiple creditors have an                      As of the petition filing date, the claim is:
       interest in the same property?                     Check all that apply
        • No                                              C contingent


        C   Yes. Specify each creditor,                   C     unhiquidated
        including this creditor and its relative          C     Disputed
        priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   $150,000.00




ITh List Others to Be Notified for a Debt Already Listed in Part I
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attomeys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part I did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
                           1 996-2020 Best Case, LLC www.bestcase corn                                                                                         Best Case Bankruptcy
Software Copyright   (C)                           -
                     ______________________________
_________________________________________________________________________________________________

                 Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                             Desc
                                                              Main Document    Page 20 of 42
 Fill in this information to identify the case:
Debtor name           Citco Enterprises, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12115
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets Real and-



Personal Property (Official Form 206A1B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts I and
2 in the boxes on the left. If more space is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

               List All Creditors with PRIORITY Unsecured Claims

       I. Do any creditors have priority unsecured claims? (See 11 U.S.C.          § 507).
          D   No. Go to Part 2.

          I   Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, till out and attach the Additional Page of Part 1.
                                                                                                                                  Total claim            Priority amount

2.1        Priority creditor’s name and mailing address            As of the petition filing date, the claim is:                           $438.17         $438.17
           Ariel Andres                                            Check all that apply.
           796 Embarcadero Del Norte Apt.                             Contingent
           114                                                     EJ   Unhiquidated
           Goleta, CA 93117                                             Disputed

           Date or dates debt was incurred                         Basis for the claim:
                                                                   Employee payroll covering the period from
                                                                   08116/2020 to 08/29/2020. Payroll to be issued
           08/2020                                                 on 0910712020. Claim is the net amount.

           Last 4 digits of account number    Citco                Is the claim subject to offset?
           Enterprises                                             B    No
           Specify Code subsection of PRIORITY                          Yes
           unsecured claim: 11 U.S.C. § 507(a) (4)


 2.2       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:                            $952.26        $952.26
           Bradley Smith                                           Check all that apply.
           6681 Del Playa Dr Unit 3                                D Contingent
           Goleta, CA 93117                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                         Basis for the claim:
                                                                   Employee payroll covering the period from
                                                                   08/1612020 to 08129/2020. Payroll to be issued
           0812020                                                 on 0910712020. Claim is the net amount.

            Last 4 digits of account number   Citco                Is the claim subject to offset?
            Enterprises, Inc.                                           No
           Specify Code subsection of PRIORITY                          Yes
           unsecured claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 5
                                                                                                                   24271                                  Best Case Bankruptcy
Sofiware Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                               -
                Case 9:20-bk-11039-MB                                   Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                   Desc
                                                                        Main Document    Page 21 of 42
Debtor       Citco Enterprises, Inc.                                                                                  Case number (if known)
             Name

2.3       Priority creditors name and mailing address                        As of the petition filing date, the claim is:                     $944.69    $944.69
          Caesar Ho                                                          Check all that apply.
          5964 Berkeley Rd.                                                  D Contingent
          Goteta, CA 93117                                                        Unliquidated
                                                                                  Disputed

          Date or dates debt was incurred                                    Basis for the claim:
                                                                             Employee payroll covering the period from
                                                                             08116/2020 to 08/29/2020. Payroll to be issued
          08I2020                                                            on 09/07/2020. Claim is the net amount.

          Last 4 digits of account number        Citco                       Is the claim subject to offset?
          Enterprises, Inc.                                                  •No
          Specify Code subsection of PRIORITY                                     Yes
          unsecured claim: 11 U.S.C. § 507(a) (4)


2.4       Priority creditors name and mailing address                        As of the petition filing date, the claim is:                     $410.77    $410.77
          Citlalli Retiguin                                                  Check all that apply.
          330 Anacapa St#4                                                   D Contingent
          Santa Barbara, CA 93101                                                 Unliquidated
                                                                                  Disputed

          Date or dates debt was incurred                                    Basis for the claim:
                                                                             Employee payroll covering the period from
                                                                             08/16/2020 to 08I29/2020. Payroll to be issued
          08/2020                                                            on 09/07/2020. Claim is the net amount.

          Last 4 digits of account number        Citco                       Is the claim subject to offset?
          Enterprises, Inc.                                                  • No
          Specify Code subsection of PRIORITY                                     Yes
          unsecured claim: 11 U.S.C. § 507(a) (4)


2.5       Priority creditors name and mailing address                        As of the petition filing date, the claim is:                     $944.69    $944.69
          Gina Ho                                                            Check all that apply.
          5964 Berkeley Rd.                                                  C Contingent
          Goleta, CA 93117                                                   C Unliquidated
                                                                             C Disputed

          Date or dates debt was incurred                                    Basis for the claim:
                                                                             Employee payroll covering the period from
                                                                             08/16/2020 to 08/29/2020. Payroll to be issued
          0812020                                                            on 09/07/2020. Claim is the net amount.

          Last 4 digits of account number         Citco                      Is the claim subject to offset?
           Enterprises, Inc.                                                  I No
          Specify Code subsection of PRIORITY                                O    Yes
          unsecured claim: 11 U.S.C. § 507(a) (4)


2.6        Priority creditors name and mailing address                       As of the petition filing date, the claim is:                     $831.91    $831.91
           Iris Chan                                                         Check all that apply.
           7440 Shelborne Dr                                                 0 Contingent
           Granite Bay, CA 95746                                              0   Unliquidated
                                                                              C Disputed

           Date or dates debt was incurred                                    Basis for the claim:
                                                                              Employee payroll covering the period from
                                                                              08/16/2020 to 08/29/2020. Payroll to be issued
           08/2020                                                            on 09/07/2020. Claim is the net amount.

           Last 4 digits of account number        Citco                       Is the claim subject to offset?
           Enterprises, Inc.                                                  • No
           Specify Code subsection of PRIORITY                                C Yes
           unsecured claim: 11 U.S.C. § 507(a) (4)


                                                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 5
Official Form 206 E/F
                           1996-2020 Best Case, LLC       www.bestcase.com                                                                               Best Case Bankruptcy
Software copyright   (C)                              -
                Case 9:20-bk-11039-MB                           Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                     Desc
                                                                Main Document    Page 22 of 42
Debtor       Citco Enterprises, Inc.                                                                          Case number (if known)
              Name

2.7               creditors name and mailing address                 As of the petition tiling date, the claim is:                                       $995.50    $995.50
          Jacob Annis                                                Check allthat apply.
          6845 Pasado Road                                              Contingent
          Goleta, CA 93117                                           D Unliquidated
                                                                     D Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee payroll covering the period from
                                                                     0811612020 to 08/29/2020. Payroll to be issued
          08/2020                                                    on 09/07/2020. Claim is the net amount.

          Last 4 digits of account number     Citco                  Is the claim subject to offset?
          Enterprises, Inc.                                              No
          Specify Code subsection of PRIORITY                            Yes
          unsecured claim: 11 USC. § 507(a) ()


I1I’. List All Creditors with NONPRIORITY Unsecured Claims
      3. List in alphabetical order all of the creditors with nonpriority unsecured claims, lithe debtor has more than 6 creditors with nonpriority unsecured claims, fill
         out and attach the Additional Page of Part 2.
                                                                                                                                                    Amount of claim


3.1       Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply.                  $2,141.82
          Amex                                                                      C Contingent
          P.o. Box 981537                                                           C Unliquidated
          El Paso, TX 79998                                                         C Disputed
          Date(s) debt was incurred        Opened 06i94 Last                        Basis for the claim:     Credit Card
          Active 07/18
                                                    2006                            Is the claim subject to offset?       No   C Yes
          Last 4 digits of account number

3.2       Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply.                        $0.00
          AMEX Business Lending Loan                                                C   Contingent
          P0 Box 297812                                                             C   Unliquidated
          Fort Lauderdale, FL 33329                                                     Disputed
          Date(s) debt was incurred 08/2019                                         Basis for the claim:     Unsecured business loan.
          Last 4 digits of account number 1007
                                                                                    Is the claim subject to offset?       No   C   Yes


          Nonpriority
                        creditor’s name and mailing address                         As of the petition filing date, the claim is: Checkallthat apply.               $127,744.95
          Amscan                                                                    C   Contingent
          80 Grasslands Road                                                        C Unliquidated
          Elmsford, NY 10523                                                        C Disputed
          Date(s) debt was incurred        2019                                     Basis for the claim:     Outstanding invoice for goods.
          Last 4 digits of account number           0052                                                              I
                                                                                    Is the claim subject to offset?       No   C Yes

          Nonpriority
                        creditor’s name and mailing address                         As of the petition filing date, the claim is: Check allthat apply.                    $215.47
          Capital One Bank Usa N                                                    C   Contingent
          Po Box 30281                                                              C   Unliquidated
          Salt Lake City, UT 84130                                                  C   Disputed
          Date(s) debt was incurred Opened 01/16 Last                                                        Charge Account
                                                                                    Basis for the claim:
          Active 5/19/20
                                                                                    Is the claim subject to offset?       No   C Yes
          Last 4 digits of account number 8375

                                name and mailing address                            As of the petition filing date, the claim is: Check allthat apply.                $66,721.69
          Nonpnority creditor’s
          Costume Culture by Franco
          Jay N. Mailman, Esq.                                                      C Contingent
          do Law Offices of Jay N. Mailman                                          C   Unliquidated
          800 Third Avenue, 28th Floor                                              C Disputed
          New York, NY 1 0022
                                                                                    Basis for the claim:     Outstanding invoice for goods.
          Date(s) debt was incurred 11/2019
                                                                                    Is the claim subject to offset?       No   C   Yes
          Last 4 digits of account number Citco

Official Form 206 ElF                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                           Page 3 of 5

                                   Best Case, LLC www.beslcase.com                                                                                                 Best Case Bankruptcy
Software Copyright (c) 1996-2020                -
               Case 9:20-bk-11039-MB                            Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                   Desc
                                                                Main Document    Page 23 of 42
Debtor       Citco Enterprises, Inc.                                                                 Case number (if known)
             Name


3.6      Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is: Check al/that apply.     $392,244.15
         Easter Unlimited, Inc. dba Fun Won                                    Contingent
         do Natalia A Minassian, Esq                                        • Unliquidated
         Bruce A. Hatkoff, Esq.
         18757 Burbank Blvd. Ste 100                                        • Disputed
         Tarzana, CA 91356                                                                    Outstanding invoices for goods.
                                                                            Basis forthe claim:
         Date(s) debt was incurred 2019                                     Lawsuit filed against Debtor and Gina Ho, named individually, for,
         Last4digits of account number 1079                                 inter alia, breach of contract pending in the Santa Barbara Superior
                                                                            Court (Case No.: 2OCVOI 079).
                                                                            Is the claim subject to offset?       No   • Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check al/that apply      $909,822.56
         Jakks Pacific, lnc/Jackks Sales LLC                                • Contingent
         do Barnes & Thornburg LLP                                          •  ufl
         Paul J. Laurin, Esq.
         2029 Century Park East, Ste 300                                    • Disputed
         Los Angeles, CA 90067                                                              Outstanding invoices for goods.
                                                                            Basis for the claim:
         Date(s) debt was incurred 2019                                     Lawsuit filed against Debtor and Caesar Ho for, inter alia, breach of
         Last 4 digits of account number 7934
                                                                            contract pending in the Los Angeles Superior Court, Case No:
                                                                            20STCV07934.
                                                                            Is the claim subject to offset?   D   No       Yes


3.8      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check al/that apply.        $2,188.00
         Music Legs                                                            Contingent
         1088 Westminster Avenue                                               Unhiquidated
         Alhambra, CA 91803                                                 D Disputed
         Date(s) debt was incurred 1112019                                  Basis for the claim:    Outstanding invoice for goods.
         Last 4 digits of account
         number SIMPLYHALLOWEEN                                             Is the claim subject to offset?   I   No   D   Yes


3.9      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Checkal/thatapply.        $29,570.58
         RG Costumes, Inc.                                                  D Contingent
         726 Arrow Grand Circle                                             D Unliquidated
         Covina, CA 91722                                                       Disputed
         Date(s) debt was incurred 1012019                                  Basis for the claim:    Outstanding invoices for goods.
         Last 4 digits of account number Citco Enterprises                                                    I No D Yes
                                                                            Is the claim subject to offset?

3.10      Nonpnority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check al/that apply.      $97,204,74
         Smiffys
         do Jane Osborne                                                        Contingent
         Credit Controller                                                  D Unliquidated
         Gainsborough Lincolnshire DN2 FJ                                   C Disputed
         London, UK
                                                                            Basis for the claim:    Outstanding invoice for goods.
         Date(s) debt was incurred November 2019
                                                                            Is the claim subject to offset?       No   C   Yes
         Last 4 digits of account number CITCOUSA

3.11      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $71,052.85
          The Diamond Collection                                            U contingent
          do Natalia Minassian, Esq.                                        I Unliquidated
          Bruce Hatkoff,Esq.
          18757 Burbank Blvd., Suite 100                                    I Disputed
          Tarzana, CA 91356                                                                 Outstanding invoice for goods.
                                                                            Basis for the claim:
          Date(s) debt was incurred 0412017                                 Lawsuit filed against Debtor for, inter alia, breach of contract pending
          Last 4digits of account number 7574
                                                                            in the Los Angeles Superior Court, Case No. 19STCV027574.
                                                                            Is the claim subject to offset?   C No     • Yes


                                                             Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 4 of 5
Official Form 206 ElF
                                                                                                                                                 Best Case Bankruptcy
Software Copyright (c) 1 9962o2O Best case, LLC waw bestcase corn
                                              -
                                                                                                                         ____________________________________

               Case 9:20-bk-11039-MB                            Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                  Desc
                                                                Main Document    Page 24 of 42
Debtor       Citco Enterprises, Inc.                                                                 Case number           (it   known)
             Name
3.12     Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply                      $41,747.00
         U.S. Small Business Administration                                 • Contingent
         312 N Spring Street                                                0 Unhiquidated
         Los Angeles, CA 90012                                              0 Disputed
         Date(s) debt was incurred 07/2020
                                                                            Basis forthe claim: Business PPP Unsecured Loan.
         Last 4 digits of account
         number Citco Entrnriss.. Inc.                                      Is the claim subject to offset?    • No       0 Yes


3.13     Nonpnority creditors name and mailing address                     As of the petition filing date, the claim is: Check allthat apply.                    $428,733.24
         Underwraps Costumes, Inc.                                          • Contingent
         do Nima Nami, Esq.
         Nami Law Firm
                                                                            • Unliquidated
         3 Hutton Centre Drive, 9th Fl                                      • Disputed
         Santa Ana, CA 92707                                                Basis for the claim: Business Debt
         Date(s) debt was incurred February 2019                            Outstanding invoice for goods.
                                                                            Lawsuit filed against Debtor for, inter alia, breach of contract in the
         Last 4 digits of account number 4156
                                                                            Los Angeles Superior Court.
                                                                            Case No. 20STCV04156.

                                                                            Is the claim subject to offset? 0 No          U      Yes



ITl List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts I and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

         Name and mailing address                                                                    On which line in Partl or Part 2 is the             Last 4 digits of
                                                                                                     related creditor (if any) listed?                   account number, if
                                                                                                                                                         any
 4.1     Louis Jacobs, Esq.
                                                                                                     Line      3.3                                       W935
         11693 San Vicente Blvd., #318
         Los Angeles, CA 90049
                                                                                                     O        Not listed. Explain


             Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part I                                                                            5a.          $                        5,517.99
 5b. Total claims from Part 2                                                                            5b.     +    $                    2,169,387.05

 5c. Total of Parts I and 2                                                                              5c.                                 2,174,905.
                                                                                                                     $
      Lines 5a + 5b = 5c.




                                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                         Page 5 of 5
Official Form 206 ElF
                                                                                                                                                                Best Case Bankruptcy
Software Copyright Ic) 1996-2020 Best Case, LLC -wew.bestcase.com
                                  ________________________________
 _________________________________________________________________________________________________
                                                        ______________________
                                                        _____________________




               Case 9:20-bk-11039-MB                           Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                            Desc
                                                               Main Document    Page 25 of 42
 Fill in this information to identify the case:
 Debtor name             Citco Enterprises, Inc.

 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number       (if   known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
      I Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets- Real and Personal           Property
(Official Form 206A1B).

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.1.        State what   the contract or                Lease agreement for

             lease is for and the nature of              4,420 square feet
             the debtor’s interest                       warehouse located at
                                                         5836 Hollister, Front
                                                         Building, Goleta,
                                                         California, 93117.
                                                         Lease expires on
                                                         December 1, 2022.
                                                         Debtor will assume the
                                                         lease.
                   State the      term remaining         2 years     and   4 months
                                                                                          3 JCT LLC
             List the      contract number of any
                                                                                          5964 Berkeley Road
                         government contract
                                                                                          Goleta, CA 93117


 2.2.        State what the         contract or          Lease agreement for

             lease is for and        the   nature of     15,000     square feet

             the   debtors interest                      warehouse located at

                                                         651   Paseo Nuevo,

                                                         Santa Barbara,

                                                         California     93101.   Lease

                                                         expires on December

                                                         31, 2020. Debtor will
                                                         assume   the lease.
                   State    the   term remaining         Four months
                                                                                          Paseo Nuevo Owner,   LLC
             List the      contract number of any
                                                                                          PC Box 780268
                         government contract
                                                                                          Philadelphia, PA 19178




Official Form 206G                                 Schedule G:     Executory Contracts and Unexpired Leases                                    Page 1 of 1
Software Copyright (C) 1996-2020 Best Case, LLC v.ww bestcasecom
                                               -
                                                                                                                                         Best Case Bankruptcy
  _________________________________________________________________________________________________
                       ________________________________                                                                                  _____




                Case 9:20-bk-11039-MB                           Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                             Desc
                                                                Main Document    Page 26 of 42
  Fill in this information to identify the case:
  Debtor name         Citco Enterprises, Inc.

  United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

  Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing

 Official Form 206H
 Schedule H: Your Codebtors                                                                                                                           12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

       1. Do you have any codebtors?

  D No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.
  • Yes

    2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
       on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
             Column 1: Codebtor                                                                        Column 2: Creditor



              Name                                Mailing Address                                Name                            Check all schedules
                                                                                                                                 that apply:

    2.1       Caesar Ho                           5964 Berkeley Road                             Jakks Pacific,                      D
                                                  Goleta, CA 93117                               lnclJackks Sales LLC            •   E/F        3.7
                                                  Caesar Ho executed a personal guarantee
                                                  for this debt, which is why he is
                                                                                                                                     G
                                                  personally named as a defendant in this
                                                  lawsuit.




    2.2      Caesar Ho                            5964 Berkeley Road                             Underwraps                      D D
                                                  Goleta, CA 93117                               Costumes, Inc.                  • ElF         3.13
                                                  Caesar Ho executed a personal guarantee
                                                                                                                                 D G
                                                  for this debt, which is why he is
                                                  personally named as a defendant in this
                                                  lawsuit.




    2.3      Gina Ho                              5964 Berkeley Road                             Easter Unlimited, Inc.          0 D
                                                  Goleta, CA 93117                               dba Fun Won                     • E/F         3.6
                                                  Gina Ho executed a personal guarantee
                                                                                                                                 0G
                                                  for this debt, which is why he is
                                                  personally named as a defendant in this
                                                  lawsuit.




Official Form 206H                                                          Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1 996-2020 Best Case, LLC rsww.bestcasecom
                                              -                                                                                            Best Case Bankruptcy
                 Case 9:20-bk-11039-MB                             Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16               Desc
                                                                   Main Document    Page 27 of 42
 Debtor        Citco Enterprises, Inc.                                                       Case number (if known)


             Additional Page to List More Codebtors
             Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
              Column 1: Codebtor                                                          Column 2: Creditor


    2.4       Gina Ho                              5964 Berkeley Road                             Underwraps            C D
                                                   Goleta, CA 93117                               Costumes, Inc.        • ElF        3 13
                                                   Gina Ho executed a personal guarantee
                                                                                                                        C G
                                                   for this debt, which is why he is
                                                   personally named as a defendant in this
                                                   lawsuit.




    2.5       Gina Ho                              5964 Berkeley Road                             Paseo Nuevo Owner,    C D
                                                   Goleta, CA 93117                               LLC                   C ElF
                                                                                                                        •G    2.2




Official Form 206H                                                           Schedule H: Your Codebtors                             Page 2 of 2
Software Copyright   (C)   1996-2020 Best Case, LLC -www bestcasecom                                                            Best Case Bankruptcy
                Case 9:20-bk-11039-MB                             Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                  Desc
                                                                  Main Document    Page 28 of 42



  Fill in this information to identify the case:
  Debtor name        Citco Enterprises, Inc.

  United States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:     IIiI..]i.ti

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                   Sources of revenue                         Gross revenue
       which may be a calendar year                                                           Check all that apply                       (before deductions and
                                                                                                                                         exclusions)

       From the beginning of the fiscal year to filing date:                                  • Operating a business                                $190,274.57
       From 1/0112020 to Filing Date
                                                                                                 Other


       For prior year:                                                                        I Operating a business                              $4,750,467.16
       From 1/0112019 to 12/3112019
                                                                                              D Other


       For year before that:                                                                  D Operating a business                              $4,441,952.00
       From 1/01/2018 to 12/31/2018                                                                       2018 Federal Income
                                                                                              I Other     Tax Return

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      I None.

                                                                                              Description of sources of revenue          Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

ITI’ List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor’s Name and Address                                       Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                             Check all that apply




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC awwbestcase.com
                                            -                                                                                                     Best Case Bankruptcy
                                                                                                                                         ______________________________

                 Case 9:20-bk-11039-MB                                 Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                        Desc
                                                                       Main Document    Page 29 of 42
     Debtor     Citco Enterprises, Inc.                                                                         Case number (if known)



         Creditor’s Name and Address                                           Dates                    Total   amount of value      Reasons for payrrent or transfer
                                                                                                                                     Check all that app’y
         3.1.
                 American Express                                              0511212020           -               $12,269.34            Secured debt
                 P0 Box 53852                                                  $1,869.87                                             • Unsecured loan repayments
                 Phoenix, AZ 85072                                             06/13/2020           -

                                                                                                                                          Suppliers or vendors
                                                                               $9,172.36
                                                                                                                                          Services
                                                                               07/13/2020-
                                                                               $2,281.78                                                  Other
                                                                               8/13/2020    -



                                                                               $815.20
         3.2.
                 AMEX Business Lending Loan                                    06/1 812020      -                  $13,084.45        D Secured debt
                 P0 Box 297812                                                 $4,372.36                                             • Unsecured loan repayments
                 Fort Lauderdale, FL 33329                                     07/1 8/2020
                                                                                                -                                    D Suppliers or vendors
                                                                               $4,372.36
                                                                               8/18/2020-                                              Services
                                                                               $4339.73                                                   Other
                                                                                                                                                  —




                3 JCT LLC                                                      06I05/2020       -                  $19,593.00             Secured debt
                5964 Berkeley Road                                             $6,531.00                                                  Unsecured loan repayments
                Goleta, CA 93117                                               07/06/2020       -
                                                                                                                                          Suppliers or vendors
                                                                               $6,531.00                                             D    Services
                                                                               08/05I2020       -

                                                                                                                                    • Other Lease payments for
                                                                               $6,531.00
                                                                                                                                    wa rehouse.

                Law Offices of Michael Jay Berger                             06I12/2020        -                  $24,453.80             Secured debt
                9454 Wilshire Blvd., 6th Floor                                $8,330.00                                              J Unsecured loan repayments
                Beverly Hills, CA 90212                                       07/13I2020        -
                                                                                                                                         Suppliers or vendors
                                                                              $5,000.00                                             • Services
                                                                              07I2812020        -



                                                                              $11,123.80                                            U Other Legal services for the
                                                                                                                                    four (4) lawsuits disclosed on
                                                                                                                                    Debtor’s Schedule F.


4.    Payments or other transfers of property made within 1 year before filing this case that benefited any insider
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
      or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
      may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
      listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
      debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

        • None.

        Insider’s name and address                                            Dates                     Total amount of value       Reasons for payment or transfer
        Relationship to debtor

5.    Repossessions, foreclosures, and returns
      List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by              a creditor, sold at
      a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       • None

        Creditor’s name and address                                Describe of the Property                                       Date                   Value of property

6. Setoffs
      List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
      of the debtor without permission or refused to make a payment at the debtors direction from an account of the debtor because the debtor owed a
      debt.




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright   (C)   1996-2020 Best Case, LLC www.bestcase.com
                                                  -
                                                                                                                                                            Best case Bankruptcy
                  Case 9:20-bk-11039-MB                              Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                    Desc
                                                                     Main Document    Page 30 of 42
     Debtor     Citco Enterprises, Inc.                                                                   Case number    (if known)




         I None

         Creditor’s name and address                                 Description of the action creditor took                   Date action was                   Amount
                                                                                                                               taken

 I1              Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
       in any capacity—within 1 year before filing this case.

              None.

                 Case title                                          Nature of case           Court or agency’s name and              Status of case
                 Case number                                                                  address
         7.1.    THE DIAMOND COLLECTION                              Civil                    Superior Court of California            •   Pending
                 LLC VS CITCO ENTERPRISES                                                     County of Los Angeles                   C On appeal
                 INC, A CALIFORNIA                                                            Ill N. Hill Street
                 CORPORATION                                                                                                          C Concluded
                                                                                              Stanley Mosk Courthouse
                 19STCV27574                                                                  Los Angeles, CA 90012

         7.2.    Easter Unlimited Inc vs                             Civil                    Superior Court of California            •   Pending
                 CITCO Enterprises Inc et al                                                  Santa Barbara County                    C On appeal
                 20CV01079                                                                    118 E. Figueroa Street
                                                                                                                                      U Concluded
                                                                                              Santa Barbara, CA 93101

         7.3.    Underwraps Costumes, Inc. v.                        Civil                    Superior Court of California            •   Pending
                 Citco Enterprises, Inc., et al.                                              County of Los Angeles
                                                                                                                                      C On appeal
                 20STCV12829                                                                  111 North Hill Street
                                                                                                                                      C Concluded
                                                                                              Los Angeles, CA 90012

         7.4.    Jakks Pacific, Inc., et al. v.                      Civil                    Superior Court of California            I Pending
                 Citco Enterprises, Inc., et al.                                              County of Los Angeles                   C On appeal
                 20STCV07934                                                                  111 North Hill Street
                                                                                                                                      U Concluded
                                                                                              Los Angeles, CA 90012


8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        • None


                Certain Gifts and Charitable Contributions

9.    List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
      the gifts to that recipient is less than $1,000

        • None

                 Recipient’s name and address                    Description of the gifts or contributions                Dates given                              Value

IThI. Certain Losses

10, All losses from fire, theft, or other casualty within 1 year before filing this case.

        • None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase corn                                                                                     Best Case Bankruptcy
                                                                                                                                                    __________________________________


                   Case 9:20-bk-11039-MB                          Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                            Desc
                                                                  Main Document    Page 31 of 42
  Debtor          Citco Enterprises, Inc.                                                                               Case number (if known)




          Description of the property lost and                        Amount of payments received for the loss                             Dates of loss                  Value of     property
          how the loss occurred                                                                                                                                                                lost
                                                                      If you have received payments to         cover the loss, for
                                                                      example from insurance government compensation or
                                                                      tort liability, list the total received.

                                                                      List unpaid claims on Official Form 106A/B (Schedule
                                                                      A/B: Assets   —   Real and Personal Property).

 ITI Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
     of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
     relief, or filing a bankruptcy case.

             None.

                     Who was paid or who received                        If not money, describe any property transferred                       Dates                       Total amount or
                     the transfer?                                                                                                                                                   value
                     Address
          11.1.      Law Offices of Michael Jay
                     Berger
                     9454 Wilshire Blvd., 6th Floor
                     Beverly Hills, CA 90212                            $20,000.00                                                             08/05/2020                       $20,000.00

                     Email or website address


                    Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor                       or   a person   acting on   behalf   of the debtor within   10   years before the filing of   this   case
     to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.


         • None.


         Name of trust or device                                        Describe any property transferred                              Dates transfers                     Total amount or
                                                                                                                                       were made                                    value

13. Transfers not already listed on this statement
     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
     2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
     both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


         I   None.


                  Who received transfer?                          Description of property transferred or                                  Date transfer                    Total amount or
                  Address                                         payments received or debts paid in exchange                             was made                                  value

•iit Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


         I Does not apply

                   Address                                                                                                                 Dates of occupancy
                                                                                                                                           From-To

I1TI;             Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged         in   offering services and facilities for:
Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 4

Software Copyright IC) 1996-2020 Best Case, LLC w.s’w.bestcase,corn
                                                 -
                                                                                                                                                                            Best Case Bankruptcy
                                                                                                                                           __________________________________


                     Case 9:20-bk-11039-MB                      Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                       Desc
                                                                Main Document    Page 32 of 42
  Debtor         Citco Enterprises, Inc.                                                                     Case number (if known)




      -   diagnosing or treating injury, deformity, or disease, or
      -   providing any surgical, psychiatric, drug treatment, or obstetric care?


          I     No. Go to Part      9.
          C     Yes.   Fill   in the information below.



                      Facility name and address                    Nature of the business operation, including type of services                         If debtor provides meals
                                                                   the debtor provides                                                                  and housing, number of
                                                                                                                                                        patients in debtor’s care

 III1            Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

          •     No.
          C     Yes. State      the nature of the information collected and   retained.

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
     profit-sharing plan made available by the debtor as an employee benefit?

          •    No. Go to Part 10.
          C    Yes. Does the debtor serve as plan administrator?


ITiL’ Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
     Wthin 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
     cooperatives, associations, and other financial institutions.


          • None
                     Financial Institution name and             Last 4 digits of              Type of account or            Date account was                           Last balance
                     Address                                    account number                instrument                    closed, sold,                          before closing or
                                                                                                                            moved, or                                       transfer
                                                                                                                            transferred

19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or                   did   have within   1   year before filing this
     case.



          I   None


          Depository institution name and address                      Names of anyone with                    Description of the contents                          Do you still
                                                                       access to it                                                                                 have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this             case. Do not include facilities that are in a part of a building in
    which the debtor does business.



      C       None


          Facility name and address                                    Names of anyone with                   Description of the contents                          Do you still
                                                                       access to it                                                                                have it?
          Storage Unit                                                 Storage, a separate unit               Halloween costumes, toys,                            C No
          651 Paseo Nuevo                                              on the ground foor of an               party goods                                          I Yes
          Santa Barbara, CA 93101                                      old Macy’s building



IE              Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207                                    Statement of Financial   Affairs for Non-Individuals Filing   for Bankruptcy                                                 page 5

Software Copyright (c) 1996-2020 Best Case, LLC wwwbestcase corn
                                                 -
                                                                                                                                                                     Best Case Bankruptcy
                Case 9:20-bk-11039-MB                          Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                            Desc
                                                               Main Document    Page 33 of 42
  Debtor      Citco Enterprises, Inc.                                                                   Case number     (if known)




 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
     not list leased or rented property.

       • None


               Details About Environment Information

 For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
       owned, operated, or utilized.

       Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
       similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.    Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       •    No.
            Yes. Provide details below.

        Case title                                                  Court or agency name and              Nature of the case                            Status of case
        Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

       •    No.
       E1   Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known               Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

       •    No.
            Yes. Provide details below.

        Site name and address                                      Governmental unit name and                 Environmental law, if known               Date of notice
                                                                   address

I1i Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       • None

      Business name address                                  Describe the nature of the business              Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         D None
        Name and address                                                                                                                      Date of service
                                                                                                                                              From-To


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page   6

Software Copyoght (C) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
                     Case 9:20-bk-11039-MB                       Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                 Desc
                                                                 Main Document    Page 34 of 42
  Debtor        Citco Enterprises, Inc.                                                               Case number    (if known)




           Name and address                                                                                                             Date of service
                                                                                                                                        Froni-To
           26a.1.      Travis Burnett, CPA                                                                                              2011 to 2017
                       Meepos & Co.
                       409 Washington Blvd.
                       Marina Del Rey, CA 90292

           26a.2,      Stphen M Enrico, CPA                                                                                             2018 to present
                       Enrico & Weiss, LLP
                       1809 Cliff Drive, Suite E
                       Santa Barbara, CA 93109

      26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
           within 2 years before filing this case.

              • None


     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             • None

           Name and address                                                                               If any books of account and records are
                                                                                                          unavailable, explain why

     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
          statement within 2 years before filing this case.

                  None

           Name and address
           26d.1.  Easter Unlimited, Inc. dba Fund World
                   do Natalia Minassian
                   Hatkoff & Minassian
                   18757 Burbank Blvd., Ste 100
                   Tarzana, CA 91356

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       •      No
       D      Yes. Give the details about the two most recent inventories.

                    Name of the person who supervised the taking of the                   Date of inventory       The dollar amount and basis (cost, market,
                    inventory                                                                                     or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

           Name                                    Address                                             Position and nature of any             % of interest, if
                                                                                                       interest                               any
           Caesar Ho                               5964 Berkely Road                                   CEO, CFO                               100%
                                                   Goleta, CA 93117                                                                           shareholder

           Name                                    Address                                             Position and nature of any             % of interest, if
                                                                                                       interest                               any
           Gina Ho                                 5964 Berkely Road                                   Secretary
                                                   Goleta, CA 93117



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


Official   Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC ww bestcasecom
                                            -                                                                                                   Best Case Bankruptcy
                                                                                                                                    ________________________________


                     Case 9:20-bk-11039-MB                         Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                      Desc
                                                                   Main Document    Page 35 of 42
 Debtor         Citco Enterprises, Inc.                                                                    Case number (if known)




        •      No

       C       Yes. Identify below.




30.   Payments,        distributions, or withdrawals credited or given to insiders
      Within    1   year before filing this case,   did   the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
      loans, credits on loans, stock redemptions, and options exercised?


       DN0
       •       Yes. Identify below.


                    Name and address of recipient                  Amount of money or description and value of             Dates                 Reason for
                                                                   property                                                                      providing the value
        30.1        Caesar Ho                                                                                              December 1,
                    5964 Berkely Road                                                                                      2019 to
                    Goleta, CA 93117                               $1,100 Gross monthly wages                              present              Wages

                    Relationship to debtor
                    CEO. CFO


        30.2 Gina Ho                                                                                                       December 1,
        .    5964 Berkely Road                                                                                             2019 to
             Goleta, CA 93117                                      $1,100 Gross monthly wages                              present              Wages

                    Relationship to debtor
                    Secretary


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       I       No

       C       Yes.   Identify   below.


      Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                 corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       I       No
       C       Yes. Identify below.

      Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                 corporation




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8

Software Copyright (c> 1996-2020 Best Case, LLC ‘.sww.bestcase.com
                                               -
                                                                                                                                                      Best case Bankruptcy
                                                                                                                                    ________     _____
                                                                 ______—-________     __________-_________
                                                                           _________________
                                                                       _________




           Case 9:20-bk-11039-MB                         Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                      Desc
                                                         Main Document    Page 36 of 42

 Debtor     ClbcoEntp!ises, Inc.                                                                 Case number ø’wnj



SIgnature_and Declaration

      WARNING — Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. § 152, 1341, 1519, and 3571.

     I have examined the Information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct.

     I dedare under penalty of perjury that the foregoing is true and correct.

 Executed on                          Z 2‘
                                                                  Caesar Ho
 Signature of indiu        Igning on behalf of the debtor         Printed name

 Position or relationship to debtor    Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
UNo
O Yes




Ottci Form 207                                 Stat.m.nt of Fnanclal Affatr for Non-individuata FtIIng for Bankruptcy
ScflwareCopynht (c) 19962020 5as Case, LLc-   w,baalcaae.cem
                                                                                     ______
                                                        __
                              ____
     ____




                  Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                               Desc
                                                               Main Document    Page 37 of 42
B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                               Central District of California
 In re        Citco Enterprises, Inc.
                                                                                                              Case   No.
                                                                               Debtor(s)                      Chapter       11


                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.       Pursuant to 11 U S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that lam the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
               For legal services, I have agreed to accept                                                $                 20,000.00

               Prior to the filing of this statement I have received                                      $                 20,000.00

               Balance Due                                                                                $                       0.00

2.       The source of the compensation paid to me was:
                   Debtor                Other (specify):

3.       The source of compensation to be paid to me is:
                   Debtor                Other (specify):

4.            I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.   [Other provisions as neededi


6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                       CERTIFICATION
                                                                                                                                n of the debtor(s) in
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representatio
 this bankruptcy proce     ding.                                                  .4




      Date                                                                     Micha I     Jay Berger
                                                                               Signature ofAttorney
                                                                               Law Offices of Michael           Berger

                                                                               9454 Wilshire Boulevard, 6th floor
                                                                               Beverly Hills, CA 90212
                                                                               (310) 271-6223 Fax: (310) 271-9805
                                                                               michael.bergerbankruptcypower.com

                                                                               Name of/aw firm




                                                                                                                                             Best Case Bankruptcy
 Software Copynght (c) 1 996-2020 Best Case, LLC www.bestcase.com
                                              -
                                                                      -




           Case 9:20-bk-11039-MB                        Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16                                                  Desc
                                                        Main Document    Page 38 of 42

                                                                                   FOR COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos.,
State Bar No. & Email Address
 Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
f(31o) 271-6223 Fax: (310> 271 -9805
 California State Bar Number: 100291 CA
 michael.berger@bankruptcypower.com




 U Debtor(s) appearing without an attorney
 I Attorney for Debtor

                                                     UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

 In re:
                                                                                    CASE NO.:
              Citco Enterprises, Inc.
                                                                                    CHAPTER: 11




                                                                                                        VERIFICATION OF MASTER
                                                                                                       MAILING LIST OF CREDITORS

                                                                                                                     [LBR 1007-1(a)]

                                                                Debtor(s).

                                                                                                                       the
Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s)  is complete, correct, and
consistent with the Debtor’s schedules and I/we assume all responsibility for errors and o is ons.

 Date:                  (                                                                  Signature of Debtor

 Date:


 Date




                                                                                                                                        of Catifornia
                     This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District
1)ecernher 2015
                                                                                                      F 1007-1.MA1LING.LIST.VERIFICATION
Case 9:20-bk-11039-MB   Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16   Desc
                        Main Document    Page 39 of 42



                  Citco Enterprises,     Inc.
                  5964 Berkeley Rd.
                  Goleta, CA 93117


                  Michael Jay Berger
                  Law Offices of Michael Jay Berger
                  9454 Wilshire Boulevard, 6th floor
                  Beverly Hills, CA 90212


                  3 JCT LLC
                  5964 Berkeley Road
                  Goleta, CA 93117


                  Amex
                  P.o. Box 981537
                  El Paso, TX 79998


                  AMEX Business Lending Loan
                  P0 Box 297812
                  Fort Lauderdale, FL 33329


                  Ams can
                  80 Grasslands Road
                  Elmsford, NY 10523


                  Ariel Andres
                  796 Embarcadero Del Norte Apt. 114
                  Goleta, CA 93117


                  Bradley Smith
                  6681 Del Playa Dr Unit 3
                  Goleta, CA 93117
Case 9:20-bk-11039-MB   Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16   Desc
                        Main Document    Page 40 of 42



                  Caesar Ho
                  5964 Berkeley Rd.
                  Goleta, CA 93117


                  Caesar Ho
                  5964 Berkeley Road
                  Goleta, CA 93117


                  Capital One Bank Usa N
                  Po Box 30281
                  Salt Lake City, UT 84130


                  Citlalli Retiguin
                  330 Anacapa St #4
                  Santa Barbara, CA 93101


                  Costume Culture by Franco
                  Jay N. Mailman, Esq.
                  c/o Law Offices of Jay N. Mailman
                  800 Third Avenue, 28th Floor
                  New York, NY 10022


                  Easter Unlimited, Inc. dba Fun Won
                  c/o Natalia A Minassian, Esq
                  Bruce A. Hatkoff, Esq.
                  18757 Burbank Blvd. Ste 100
                  Tarzana, CA 91356


                  Gina Ho
                  5964 Berkeley Rd.
                  Goleta, CA 93117


                  Gina Ho
                  5964 Berkeley Road
                  Goleta, CA 93117
Case 9:20-bk-11039-MB   Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16   Desc
                        Main Document    Page 41 of 42



                  Iris Chan
                  7440 Shelborne Dr
                  Granite Bay, CA 95746


                  Jacob Annis
                  6815 Pasado Road
                  Goleta, CA 93117


                  Jakks Pacific, Inc/Jackks Sales LLC
                  c/o Barnes & Thornburg LLP
                  Paul J. Laurin, Esq.
                  2029 Century Park East, Ste 300
                  Los Angeles, CA 90067


                  Louis Jacobs, Esq.
                  11693 San Vicente Blvd., #318
                  Los Angeles, CA 90049


                  Music Legs
                  1088 Westminster Avenue
                  Aihambra, CA 91803


                  Paseo Nuevo Owner, LLC
                  P0 Box 780268
                  Philadelphia, PA 19178


                  RG Costumes, Inc.
                  726 Arrow Grand Circle
                  Covina, CA 91722


                  Smiffys
                  c/o Jane Osborne
                  Credit Controller
                  Gainsborough Lincoinshire DN2 FJ
                  London, UK
Case 9:20-bk-11039-MB   Doc 1 Filed 08/25/20 Entered 08/25/20 15:51:16   Desc
                        Main Document    Page 42 of 42



                  The Diamond Collection
                  c/o Natalia Minassian, Esq.
                  Bruce Hatkoff,Esq.
                  18757 Burbank Blvd., Suite 100
                  Tarzana, CA 91356


                  U.S. Small Business Administration
                  312 N Spring Street
                  Los Angeles, CA 90012


                  U.S. Small Business Administration
                  312 North Spring Street
                  Los Angeles, CA 90012


                  Underwraps Costumes, Inc.
                  c/o Nima Nami, Esq.
                  Nami Law Firm
                  3 Hutton Centre Drive, 9th Fl
                  Santa Ana, CA 92707
